DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 6/16/2021.  Claims 1 and 3-6 are pending for consideration in this Office Action.

Response to Amendment

The objections to the claims have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US2019/0086113), Kobayashi (JP2009287861A) and Hamada et al. (US2017/0045279) in view of Mizuta et al. (JP2002206778A).
Regarding Claim 1, Horie teaches an air-conditioning apparatus [0001] comprising: a housing [at least a housing containing components 38, 43, 42, 41; see fig 3] in which an air supply passage [A] and an air exhaust passage [B] are provided, the air supply passage allowing flow of outdoor air to be supplied into an indoor space, the air exhaust passage allowing flow of indoor air to be exhausted to outside of the indoor space [0045]; 
an air-to-air heat exchanger [42] provided in the housing, and configured to transfer at least sensible heat between the outdoor air and the indoor air [0043]; 
an air-to-refrigerant heat exchanger [38] provided in the air supply passage and forming part of a refrigerant circuit configured to circulate refrigerant, the air-to-refrigerant heat exchanger being configured to transfer heat between the outdoor air and the refrigerant [0040]; 
a humidifier [43] provided in part of the air supply passage that is located downstream of the air-to-refrigerant heat exchanger [38], the humidifier being configured to humidify the outdoor air [0043; 0044];  and 
a controller [200] configured to control a refrigerant temperature in the air-to-refrigerant heat exchanger based on an indoor temperature in the indoor space [0053; 0072; 0074; 0075].  
Horie does not teach 
a)	a communication passage configured to cause part of the air exhaust passage that is located upstream of the air-to-air heat exchanger and part of the air supply passage that is located downstream of the air-to-air heat exchanger to communicate with each other; 
b)	an opening/closing damper configured to open and close the communication passage; 

the controller being further configured to: 

d)	determine whether the indoor temperature is higher than or equal to a predetermined threshold temperature representing a condensing temperature;
e)	responsive to determining that the indoor temperature is higher than or equal to the predetermined threshold temperature, control the refrigerant circuit to reduce the refrigerant temperature;
f)	responsive to determining that the indoor temperature is lower than the predetermined threshold temperature, control the refrigerant circuit to raise the refrigerant temperature;
g)	determine whether the indoor humidity is higher than or equal to a predetermined threshold humidity which is lower than a target control for indoor humidity;
h)	 responsive to determining that the indoor humidity is higher than or equal to the predetermined threshold humidity, cause the opening/closing damper to be set in a closed state; and
i)	responsive to determining that the indoor humidity is lower than the predetermined threshold humidity, cause the opening/closing damper to be set in an opened state.

As to points a) and b)



an opening/closing damper configured to open and close the communication passage [0045]. Kobayashi teaches that it is known in the field of endeavor of air conditioning to provide a bypass passage between an air exhaust passage and an air supply passage of a ventilator in order to perform humidification while having compact construction [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Horie to  have  a communication passage configured to cause part of the air exhaust passage that is located upstream of the air-to-air heat exchanger and part of the air supply passage that is located downstream of the air-to-air heat exchanger to communicate with each other; an opening/closing damper configured to open and close the communication passage in view of the teachings of Kobayshi in order to perform humidification while having compact construction. 

As to points d), e and f)

Hamada teaches an air conditioning system [0001] having a controller [102] that determines whether the indoor temperature is higher than or equal to a predetermined threshold temperature representing a condensing temperature [0082; 0083]; responsive to determining that the indoor temperature is higher than or equal to the predetermined 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Horie to  determine whether the indoor temperature is higher than or equal to a predetermined threshold temperature representing a condensing temperature; responsive to determining that the indoor temperature is higher than or equal to the predetermined threshold temperature, control the refrigerant circuit to reduce the refrigerant temperature; responsive to determining that the indoor temperature is lower than the predetermined threshold temperature, control the refrigerant circuit to raise the refrigerant temperature in view of the teachings of Hamada in order to allow the system to match target indoor temperatures and thereby make the system more efficient.

As to points c), g), h) and i)

Lastly, Mizuta teaches an air conditioner including a controller [17] and a communication passage [10] having an opening/closing damper [11] configured to cause part of the air exhaust passage [5]  and part of an air supply passage [4] to communicate with each other [0001; 0010] where the control unit is configured to control an operation of the opening/closing damper [11] based on an indoor humidity in the indoor space [as measured by sensor 15], the controller determines whether the indoor humidity is higher 
responsive to determining that the indoor humidity is higher than or equal to the predetermined threshold humidity, cause the opening/closing damper to be set in a closed state [0017], and responsive to determining that the indoor humidity is lower than the predetermined threshold humidity, cause the opening/closing damper to be set in an opened state [0014]. Mizuta teaches that it is known in the field of endeavor of air conditioning to control the opening/closing device based on a humidity parameter in order to harmonize the humidification amount while minimizing the rate of sacrificing the main function of the system [0006; 0007]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Horie to  have  where the controller is configured to control an operation of the opening/closing device based on an indoor humidity in the indoor space, determine whether the indoor humidity is higher than or equal to a predetermined threshold humidity which is lower than a target control for indoor humidity; responsive to determining that the indoor humidity is higher than or equal to the predetermined threshold humidity, cause the opening/closing damper to be set in a closed state; and responsive to determining that the indoor humidity is lower than the predetermined threshold humidity, cause the opening/closing damper to be set in an opened state in view of the teachings of Mizuta in order to harmonize the humidification amount while minimizing the rate of sacrificing the main function of the system.

Regarding Claim 3, Horie, as modified, teaches the invention of Claim 1 above and Mizuta teaches wherein the opening/closing damper has an adjustable opening degree [0011]; and the controller  [As modified above, see the rejection of claim 1 for .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US2019/0086113), Kobayashi (JP2009287861A) and Mizuta et al. (JP2002206778A) in view of Kiyotaki (JPH0413024A).

Regarding Claim 5, Horie teaches an air-conditioning apparatus [0001], comprising: a housing [at least a housing containing components 38, 43, 42, 41; see fig 3] in which an air supply passage [A] and an air exhaust passage [B] are provided, the air supply passage allowing flow of outdoor air to be supplied into indoor space, the air exhaust passage allowing flow of indoor air to be exhausted to outside of the indoor space [0045]; 
an air-to-air heat exchanger [42] provided in the housing, and configured to transfer at least sensible heat between the outdoor air and the indoor air [0043];
an air-to-refrigerant heat exchanger [38] provided in the air supply passage and forming part of a refrigerant circuit configured to circulate refrigerant, the air-to-refrigerant heat exchanger being configured to transfer heat between the outdoor air and the refrigerant [0040]; 
a humidifier [43] provided in part of the air supply passage that is located downstream of the air-to-refrigerant heat exchanger [38], the humidifier being configured to humidify the outdoor air [0043]; and

Horie does not explicitly teach a communication passage configured to cause part of the air exhaust passage that is located upstream of the air-to-air heat exchanger and part of the air supply passage that is located downstream of the air-to-air heat exchanger to communicate with each other; and an opening/closing device configured to open and close the communication passage; and where the control unit is configured to control an operation of the opening/closing device based on an indoor humidity in the indoor space; and wherein the air-to-refrigerant heat exchanger and the humidifying device are provided in part of the air supply passage that is located upstream of the air-to-air heat exchanger.
However, Kobayashi teaches a ventilation device with a humidifier [0001] having a communication passage [at least a passage formed by a "not shown" damper at blower 9] configured to cause part of the air exhaust passage [4] that is located upstream of the air-to-air heat exchanger [5] and part of the air supply passage [2] that is located downstream of the air-to-air heat exchanger to communicate with each other [0045; fig 1]; an opening/closing device [damper] configured to open and close the communication passage [0045]. 
Kobayashi teaches that it is known in the field of endeavor of air conditioning to provide a bypass passage between an air exhaust passage and an air supply passage of a ventilator in order to perform humidification while having compact construction [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Horie to  have  a communication passage configured to cause part of 
Also, Mizuta teaches an air conditioner including a control unit  [17] and a communication passage [10] having an opening/closing device [11] configured to cause part of the air exhaust passage [5]  and part of an air supply passage [4] to communicate with each other [0001; 0010] where the control unit is configured to control an operation of an opening/closing device [11] based on an indoor humidity in the indoor space [as measured by sensor 15; 0016; 0017].  
Mizuta teaches that it is known in the field of endeavor of air conditioning to control the opening/closing device based on a humidity parameter in order to harmonize the humidification amount while minimizing the rate of sacrificing the main function of the system [0006; 0007]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Horie to  have where the control unit is configured to control an operation of the opening/closing device based on an indoor humidity in the indoor space in view of the teachings of Mizuta in order to harmonize the humidification amount while minimizing the rate of sacrificing the main function of the system.
Lastly, Kiyotaki teaches an air conditioner [fig 1] having wherein an air-to-refrigerant heat exchanger [2] and an humidifying device [3] are provided in part of an air supply passage [A1] that is located upstream of the air-to-air heat exchanger [4; page 2, lines 5-13; where a scenario is described whereby outside air flows through coil 2 the humidifier 3 and then to total heat exchanger 4].  Kiyotaki teaches that arrangement 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Horie to have wherein the air-to-refrigerant heat exchanger and the humidifying device are provided in part of the air supply passage that is located upstream of the air-to-air heat exchanger in view of the teachings of Kiyotaki in order to provide cooling to the indoor space and thereby enhance user comfort.

Allowable Subject Matter
Claims 4 and 6 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

As per independent Claim 4, the prior art, Horie et al. (US2019/00861 13), Kobayashi (JP2009287861A) and Mizuta et al. (JP2002206778A) does not teach the device as recited, in particular “...the controller being further configured to: receive a command which is a predetermined command to improve energy saving performance, responsive to receiving the command control the refrigerant circuit such that the refrigerant temperature is kept constant, and control the adjustable opening degree of the opening/closing damper based on a value representing a change in humidity, obtained by subtracting the indoor humidity from predetermined threshold humidity to control an amount of indoor air that is mixed with outdoor air,” when added to the other features claimed in independent Claim 4.


.

Response to Arguments

On pages 11-12 of the remarks, Applicant argues with respect to Claim 1 that Horie et al. (US2019/0086113, hereinafter “Horie”) as modified does not teach”... a humidifier provided in part of the air supply passage that is located downstream of the air-to-refrigerant heat exchanger, the humidifier being configured to humidify the outdoor air; a communication passage configured to cause part of the air exhaust passage that is located upstream of the air-to-air heat exchanger and part of the air supply passage that is located downstream of the air-to-air heat exchanger to communicate with each other; and the microprocessor being further configured to: determine whether the indoor temperature is higher than or equal to a predetermined threshold temperature representing a condensing temperature, responsive to determining that the indoor temperature is higher than or equal to the predetermined threshold temperature, control the refrigerant circuit to reduce the refrigerant temperature, responsive to determining that the indoor temperature is lower than the predetermined threshold temperature, control the refrigerant circuit to raise the refrigerant temperature, determine whether the indoor humidity is higher than or equal to a predetermined threshold humidity which is lower than a target control for indoor humidity, responsive to determining that the indoor humidity is higher than or equal to the predetermined threshold humidity, cause the opening/closing damper to be set in a closed State, and responsive to determining that the indoor humidity is lower than the predetermined threshold humidity, cause the opening/closing damper to be set in an opened state.”
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


On pages 15-16 of the remarks, Applicant's arguments with respect to claim 5 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763